DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. 
The following references cited in the specification have been considered: 
Gold; Steven K. (US 4871358 A)
Viek; Nicholas F. (US 3908663 A)
Cox; Clair E. et al. (US 3583391 A)
Birtwell William C (US 3053257 A)

Specification
The disclosure contains minor informalities which should be revised for clarity.
On p. 11, lines 21-23: “It is important to notice that this kind of catheter 1 removal prevents the urethral damage usually caused by an incomplete [[colapse]] collapse of the [[ballon]] balloon.”
On p. 11, lines 29-30: “The [[ballon]] balloon 33 may vary in shape, size, position and number.”

Claim Objections
Claims 1-12 contain minor informalities which should be revised for clarity. [[Deletions are in double brackets]] and additions are underlined. Ellipsis … designates unchanged portions of claims which have been omitted for brevity.
Claim 1 contains the following language which should be revised: 
“… wherein the proximal opening (10) of the catheter (1) [[that]] is attachable to bags for holding body fluids [[characterized in that]] wherein …
… the medial part (36b) of the handle (36) further comprising a nut (7), said nut (7) fitting with a thread (26) of the distal part (36a) of the handle (36), and proximal part (36c) of the handle (36) comprising a nut (9), said nut (9) fitting with a thread (25) of … 
… the distal part (36a) of the handle (36) further comprising a proximal membrane attachment (22), the inner tube (3) further comprising a distal membrane attachment (21) for tight engagement of the tubular membrane (2) with the distal part (3a) of the inner tube (3), [[the]] a diameter of the distal part (3a) of the inner tube (3) being smaller than [[the]] a diameter of the body (3b) of the inner tube (3), the outer tube (4) further having [[the]] lateral channels (15a, 15b) [[fiting]] fitting with protrusions (20a, 20b) of the distal part (36a) of the handle (36), respectively, for sliding of the distal part (36a) of the handle (36) along the outer tube (4), the body (3b) of the inner tube (3) having lateral channels (19a, 19b) fitting with protrusions (24a, 24b) of the medial part (36b) of the handle (36), respectively, said distal part (3a) of the inner tube (3) having a hole (16) at the end of distal part (3a) of the inner tube (3) and two lateral holes (11a, 11b) and wherein a [[between the outer tube (4) and tubular membrane (2) is embedded]] hermetically sealed space (14) is formed between the outer tube and tubular membrane.
Claim 1 calls for “…said distal part (3a) of the inner tube (3) having hole (16) at the end of distal part (3a) of the inner tube (3)…” Examiner suggests to rephrase this feature as “channel (16)” or “lumen (16)” to avoid confusion with the previously recited “handle (36) having a hole (13).” 
Claim 2 should be revised for clarity to read “The catheter according to [[patent]] claim 1, [[characterized in that]] wherein the tubular membrane …” 
Claims 3-12 contain similar language which should likewise be changed. The term “patent” is redundant in this context, and the phrase “characterized in that” can be condensed to “wherein” for brevity. 
Claim 3 should be rephrased for clarity to read “… [[characterized in that]] wherein the nut (7) of the medial part (36b) of the handle (36) and nut (9) of the proximal part (36c) of the handle (36) are [[screwed for tight engagement of]] configured to be tightly engaged and to join the proximal part (36c) of the handle (36), the medial part (36b) of the handle (36) and the distal part (36a) of the handle (36).” 
Claim 7 should be revised to read “… characterized in that the tubular [[memebrane]] membrane (2) …”
Claim 10 should be changed to read “… encloses the tubular [[memebrane]] membrane (2) …”
Claim 11 should be rephrased for clarity to read “… of tubular membrane (2) is [[conected]] connected with the outer layer (31)…”  
Claims 1-12 contain reference elements in parenthesis, for example in claim 1, “A catheter (1) comprising a handle (36) having a hole (13) …” Examiner suggests to delete the reference elements to clarify the format of the claims. Note the format of claims in the references cited below. 

Claim Rejections - 35 USC § 112 - First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 6 calls for “…characterized in that the tubular membrane (2) is coated.” This language is ambiguous since it does not specify the composition or structure of the coating. 

(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) See MPEP 2164.01(a). 
In this case, the claim is overly broad according to factors (B) through (D). The phrase “coated” can be interpreted to include a pharmaceutical, lubricant, chemical treatment or further layer of material. Determining which of these features is included in the coating would require undue experimentation, due to their wide variety. 

Claim Rejections - 35 USC § 112 - Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


s 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 calls for “… inner tube (3) being attached to the handle (36) and having body (3b) and the distal part (3a) of the inner tube (3) …” There is insufficient antecedent basis for these limitations in the claim. Examiner advises to first introduce each structural element with an article “a” / “an” before further describing it. Note the format of claims in the references cited below. 
Claim 1 calls for “… the medial part (36b) of the handle (36) further comprising nut (7), said nut (7) fitting with a thread (26) of the distal part (36a) of the handle (36), and proximal part (36c) of the handle (36) comprising nut (9), said nut (9) …” This language is ambiguous since the catheter includes two nuts, which are separate structures. Examiner suggests to distinguish these features as a “first nut” and “second nut” or a “medial nut” and “proximal nut.”
Claim 3 describes “… the nut (7) of the medial part (36b) …” which should be changed to specify a first or medial nut. 
Claim 7 calls for “… characterized in that the tubular memebrane (2) contains the inner layer (30) and the outer layer (31).” There is insufficient antecedent basis for these limitations in the claim.
Claim 11 calls for “…with the outer layer (31) of tubular membrane (2) by the tight attachment (35) and distal membrane attachment (21).” This language is ambiguous since parent claims 1 and 7 do not provide antecedent basis for a “tight 
Claims 2, 4-6 and 8-10 and 12 are rejected for depending on a rejected parent claim. 

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter.
Summers; David P. (US 5458573 A) describes a catheter comprising a handle (Fig. 1, Y-fitting 28, Y-fitting 38); a tubular membrane (Fig. 2, everting tube 18) having a part which is configured to form a balloon (cols. 4-5, lines 66-1, The process is repeated until the everting tube 18 is fully everted as best shown in FIG. 7 or until the site of treatment of the blood vessel is reached); an inner tube (Figs. 1, 2, slide tube 16); and an outer tube (Figs. 1, 2, catheter shaft 12). 
In a second embodiment, Summers discloses another tubular membrane having a part which is configured to form a balloon (col. 5, lines 16-35, In the embodiment of FIGS. 9 and 10, a second dilatation balloon 72 is mounted at the distal end of the slide tube 16 in advance of the everting tube 18). 
However, Summers lacks a distal part of a handle comprising a proximal membrane attachment. Instead, everting tube 18 connects between portions of the 

Mastropasqua; Filippo (WO 2005102435 A1) discloses a catheter including a tubular membrane configured for sliding (p. 7, lines 3-9, soft material having reduced thickness walls (1)). However, Mastropasqua lacks a handle comprising proximal, medial and distal parts. At most, Mastropasqua describes a syringe that serves both as a handle and fluid source (p. 7, lines 17-19, syringe (6)). 

Chin; Albert K. et al. (US 20180125510 A1) describes a catheter having a tubular membrane (¶ [0012], everting member 105), an inner tube (¶ [0020], push assembly 107); and an outer tube (¶ [0020], cannula 101).  
However, Chin lacks a handle comprising proximal, medial and distal parts. At most, Chin describes a handle comprising two parts (¶ [0020], proximal end 101a of the cannula 101 … proximal end 107a of the push assembly 107). 

Heuser; Richard R. (US 20060047222 A1) discloses a handle comprising proximal, medial and distal parts (¶ [0011] Inner wire 12 is preferably provided with a 
However, Heuser does not connect any of the handle parts to a tubular membrane and instead connects them to wires (¶ [0020] Preferably, when the first, second, and third wires are coupled together, any of the handles of the first, second, and third wires may be used to manipulate all three wires). Heuser also lacks lateral channels and protrusions arranged on an inner tube and outer tube. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Birtwell William C	US 3053257 A
Bacich; Steven R.	US 20150142045 A1
Besser; Doron et al.	US 20130060234 A1
Chin; Albert K. et al.	US 20200205795 A1
Kelly; William David	US 20200008835 A1
Chin; Albert	US 20190290475 A1
Wallace; Michael P. et al.	US 20190133627 A1
Sarna; Surbhi et al.	US 20190126010 A1
Magana; Jesus et al.	US 20190000429 A1
Zilla; Peter Paul et al.	US 20200170668 A1
Viek; Nicholas F.	US 3908663 A
Rich; Ernest J. et al.	US 3911927 A
Gold; Steven K.	US 4871358 A
Cox; Clair E. et al.	US 3583391 A
Greenhalgh; E. Skott et al.	US 9463035 B1


Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781